PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 13/313,100
Filing Date: 7 Dec 2011
Appellant(s): Berry et al.



__________________
Christopher M. Tobin, Reg. No. 40,290
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed 22 January 2021 appealing from the final rejection mailed 18 August 2020.
(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated 18 August 2020 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”

(2) Response to Argument
Appellant’s arguments filed 22 January 2021 have been fully considered but are not persuasive and the Examiner respectfully disagrees.

With Respect to Rejections Under 35 USC 101:

Appellant argues “In the Final Office Action, the Examiner substantially reiterated representative independent claim 1 as a whole, but the Examiner failed to explain why each specific limitation recited in independent claim 1 falls within one of the enumerated groupings of abstract ideas. Instead, the Examiner generically states that “[t]he limitations as drafted are processes under the broadest reasonable interpretation (sic) covers performance certain methods of organizing human activity and mathematical concepts but for the recitation of generic computer components.” However, the Examiner’s generic statement does not provide Appellant notice on a limitation-by-limitation basis as required by the Office. Instead, the Examiner’s generic statement addresses independent claim 1 in general without providing enough specificity The Examiner respectfully disagrees.
	As explained in pgs. 4-5 of the previous final rejection, the Examiner identifies the steps of “accessing”, “receiving”, and “determining” in the context of the claim encompass activities a user may perform when evaluating alterations to a subject property which is concept that includes fundamental economic principles or practices (including hedging, insurance, mitigating risk), commercial or legal interactions (including agreements in the form of contracts, legal obligations, marketing or sales activities or behaviors; business relations), managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions). Additionally, the Examiner identifies the step of “performing” in the context of the claim encompasses an act of calculating using mathematical methods such as regression to determine a variable. 
Also, the Appellant’s Specification in [¶ 0001-0004] supports the interpretation of the claim as the limitations describe a series of activities a user may perform when evaluating alterations to a subject property that are fairly characterized as a fundamental economic concept and the mathematical operations necessary to perform the abstract idea which fall into the “certain methods of organizing human activity” and “mathematical concepts” groupings respectively.   As discussed in MPEP 2106.04 (a), examiners should identify at least one abstract idea grouping, but preferably identify all groupings to the extent possible, if a claim limitation(s) is determined to fall within 

Appellant further argues “Therefore, while attempting to identify an abstract idea in claim 1, the Examiner did not interpret claim 1 under broadest reasonable interpretation, but instead, read out numerous words from claim 1. Reading words out of claim 1 is not broadest reasonable interpretation. In fact, reading words out of claim 1 is an inherently unreasonable interpretation of claim 1. Accordingly, the Examiner also failed to establish a prima facie case under 35 U.S.C. § 101 because the Examiner did not perform broadest reasonable interpretation of claim 1 as evidenced by the Examiner’s reading out of words from claim 1 while attempting to identify an abstract idea in claim 1”  The Examiner respectfully disagrees.
	In regards to remarks indicating numerous words were read out of the claim, the Appellant is referring to the additional claim elements. The Examiner asserts the additional claim elements were addressed in Prong Two of the two-part analysis and maintains the rejections because the additional clam elements identified in pgs. 5-6 of the final rejection are not indicative of integration into a practical application. Thus, the Examiner properly analyzed the claim limitations with respect to the two-part analysis, as the Examiner identified the specific limitations in the claim that fail to integrate the abstract idea into a practical application not merely reading out words as stated above 

Appellant further argues “Further, the Examiner asserted that “other than reciting ‘with an electronic processor’, ‘a first graphical user interface’, ‘a display device’, ‘a second graphical user interface’, nothing in the claim element (sic) precludes these steps from being in the certain methods of organizing human activity and mathematical concept groupings Appellant disagrees.”  
	The Appellant merely restates part of the analysis under Prong One of the two-part analysis, but this does not change the analysis.  The Appellant’s response does not point out supposed errors from the rejection. For these reasons the Examiner maintains the claims are directed to patent-ineligible subject matter.

Appellant further argues “In addition to reading out numerous words from claim 1, the Examiner also read out, or entirely failed to address, the limitations, “wherein outputting the second graphical user interface is output in real-time and in response to electronically receiving the two electronic inputs, and wherein outputting the first graphical user interface is output in real-time and in response to electronically accessing the property data.” These limitations are additional elements beyond the Examiner’s alleged “with an electronic processor,” “a first graphical user interface,” “a display device,” “a second graphical user interface” because these additional elements tie the above alleged additional elements to, and further limits, the Office’s alleged abstract ideas. More importantly, as explained in greater detail below, these additional elements The Examiner respectfully disagrees.
	The Examiner finds the response unpersuasive and asserts that the previous final rejection pgs. 4-5 identifies these elements as adding insignificant extra-solution activity to the judicial exception as discussed in MPEP 2106.05 (g). Other than reproducing the limitations of the claim, the Appellant’s remarks do not indicate how these limitations are a technical solution to a technical problem. 
At best, these limitations generally recite the gathering and outputting of the necessary data for carrying out the abstract idea. In the instant case, the recited graphical user interfaces do not impart patent eligibility nor does the recitation of real-time provide a meaningful limitation to the claimed invention. At best, these limitations use the recited graphical user interfaces their ordinary capacity for economic or other tasks (e.g., to receive, store, or transmit data) and the limitations of electronic and real-time are an attempt to limitation the claimed invention to a particular technological environment or field of use but do not add a meaningful limitation to the claimed invention.  For these reasons, the Examiner maintains the claims remain ineligible as an abstract idea because there are no additional claim elements that integrate the abstract idea into a practical application nor are there any additional claim elements recited in the claim that provide an inventive concept.

Appellant further argues “In view of the foregoing, the Examiner clearly failed to properly interpret and explain why each specific limitation recited in the claims falls within one of the enumerated groupings of abstract ideas. In fact, as explained above, the Examiner did not interpret claim 1 under broadest reasonable interpretation and erroneously failed to address all of the features in claim 1. Thus, the Examiner failed to establish a prima facie case under 35 U.S.C. § 101 because the Examiner failed to properly interpret and explain why each specific limitation recited in the claim falls within one of the enumerated groupings of abstract ideas to establish a prima facie case under 35 U.S.C. § 101. Accordingly, Appellant requests reversal of the Examiner’s rejection of claims 1 and 9-11 under 35 U.S.C. § 101 because the Examiner failed to establish a prima facie case under 35 U.S.C. § 101 according to the required elements set forth by the Office.”  The Examiner respectfully disagrees.
	The Appellant’s remarks are unpersuasive because they merely summarize the points already addressed above in this response.  As previously explained, the Examiner has established a prima facie case under 35 U.S.C. § 101 by properly analyzing the claim limitations with respect to Prongs One and Two of the two-part analysis. The Examiner identified the specific limitations in the claim (i.e., see pgs. 3-4, final rejection) and why the limitations fall within the subject matter groupings of abstract ideas enumerated in MPEP 2106.04 (a).  Contrary to Appellants remarks, the previous rejections are being maintained.

Appellant further argues “As briefly explained above in section A(i), the features “wherein outputting the second graphical user interface is output in real-time and in response to electronically receiving the two electronic inputs, and wherein outputting the first graphical user interface is output in real-time and in response to electronically are additional elements that represent the solution to the technical problem presented at paragraph [0006] of Appellant’s corresponding U.S. Patent Publication No. 2013/0151422. Specifically, paragraph [0006] states the following: In addition to the difficulty and required time for appraisers to subjectively predict the change in market value for a subject, performing quality assurance on subject alteration valuations requires another appraiser (thus, further time and more subjectivity) to perform a second evaluation on a property to prove that the first prediction was an accurate valuation. Further, instant home improvement valuations possess a public benefit due to the required extensive knowledge as detailed above, the limited human ability to analyze and compute such information, and the length of time required by human valuations. And since there is no current method for instant home improvement valuations, the below described invention offers and details a faster way to judge improvements without the need for additional human evaluations and appraisals.”  The Examiner respectfully disagrees.
	The Examiner finds the response unpersuasive and asserts as previously explained in the final rejection - pgs. 11 & 12, the Appellant’s Specification ¶ 0006 sets forth an improvement but in a conclusory manner, therefore the Examiner cannot determine that the claimed invention improves technology. See October 2019 Update for Subject Matter Eligibility at pgs. 12-13 it is important to keep in mind that an improvement in the judicial exception itself is not an improvement in technology.  See also MPEP 2106.05 (a)(I) discusses mere automation of manual processes, such as using a generic computer to process an application for financing a purchase, Credit Acceptance Corp. v. Westlake Services, 859 F.3d 1044, 1055, 123 USPQ2d 1100, Interval Licensing LLC v. AOL, Inc., 896 F.3d 1335, 1344-45, 127 USPQ2d 1553, 1559-60 (Fed. Cir. 2018), and arranging transactional information on a graphical user interface in a manner that assists traders in processing information more quickly, Trading Technologies v. IBG LLC, 921 F.3d 1084, 1093-94, 2019 USPQ2d 138290 (Fed. Cir. 2019) are examples from the courts that show insufficient improvements to computer functionality.  
With that said, the type of automation performed in claim 1 is for home valuations for an appraiser (by minimizing or eliminating the need for mentally analyzing and computing the valuations), there is no change to the computers and other technology that are recited in the claim as automating the abstract ideas, and thus this claim cannot improve computer functionality or other technology.  For these reasons the claim lack a technical solution to a technical problem and the rejections under 35 USC 101 are being maintained.

Appellant further argues “In other words, claim 1 is more than an attempt to generally link the use of the judicial exception to the particular technological environment or field of use because claim 1 provides a benefit to the public, which is an entirely new method for instant home improvement valuations to judge home improvements without the need for additional human evaluations and appraisals.”  The Examiner respectfully disagrees.
	As previously explained in the final rejection pg. 16, the MPEP 2106.05 (I) indicates lack of novelty under 35 U.S.C. 102 or obviousness under 35 U.S.C. 103 of a claimed invention does not necessarily indicate that additional elements are well-understood, routine, conventional elements. Because they are separate and distinct requirements from eligibility, patentability of the claimed invention under 35 U.S.C. 102 and 103 with respect to the prior art is neither required for, nor a guarantee of, patent eligibility under 35 U.S.C. 101. As made clear by the courts, the "‘novelty’ of any element or steps in a process, or even of the process itself, is of no relevance in determining whether the subject matter of a claim falls within the § 101  categories of possibly patentable subject matter."  In the instant case, the remarks for a new method for instant home improvement valuations are of no relevance for these same reasons.  Accordingly, the rejections under 35 USC 101 are maintained. 

Appellant further argues “As explained above, the features “wherein outputting the second graphical user interface is output in real-time and in response to electronically receiving the two electronic inputs, and wherein outputting the first graphical user interface is output in real-time and in response to electronically accessing the property data” of claim 1 are additional elements that represent the solution to the technical problem presented at paragraph [0006] of Appellant’s corresponding U.S. Patent Publication No. 2013/0151422. Unlike extra-solution activity that includes both pre-solution and post-solution activity, the above-noted features of claim 1 cannot be considered extra-solution activity because the above-noted features of claim 1 are part of the actual solution activity. Moreover, the above-noted features of claim 1 cannot be considered as extra-solution activity because the above-noted features of claim 1 are not incidental to the primary process or product and are not merely a nominal or tangential addition to the claim as the above-noted features of claim 1 are part of the actual solution activity. Therefore, the Examiner cannot disregard all other elements of claim 1, except for the additional elements identified by the Examiner, as being “insignificant extra solution activity” because at least some of these other elements are actually additional elements that are part of the actual solution activity of claim 1.”  The Examiner respectfully disagrees.
	The Examiner finds the response unpersuasive and asserts these limitations were analyzed under Prong Two of the two-part analysis and merely amount to the data gathering and outputting limitations necessary to carry out the abstract idea. See MPEP 2106.05 (g) – such data gathering and outputting is a form of extra-solution activity. Also, some cases have identified insignificant computer implementation as an example of insignificant extra-solution activity. See e.g., Fort Props., Inc. v. Am. Master Lease LLC, 671 F.3d 1317, 1323-24, 101 USPQ2d 1785, 1789-90 (Fed. Cir. 2012); Bancorp Servs., LLC v. Sun Life Assur. Co. of Canada, 687 F.3d 1266, 1280-81, 103 USPQ2d 1425, 1434-35 (Fed. Cir. 2012). The additional elements in claim 1 including the first user interface and second user interface do not play a significant part in permitting home valuations to be performed. Appellant simply added these additional elements to limitations covering an abstract concept and the outputting limitations add insignificant post solution activity.  Simply adding computer aided limitations to a claim covering an 

Appellant further argues “Additionally, the above-noted additional elements, at a minimum, are part of an improvement to other technology or a technical field and impose meaningful limits on practicing any identifiable abstract idea. For example, claim 1 solves the problem identified at paragraph [0006], the state of the prior art found it difficult and required additional time for appraisers to subjectively predict the change in market value for a subject. The state of the prior art also had to perform quality assurance on subject alteration valuations, which requires another appraiser (thus, further time and more subjectivity) to perform a second evaluation on a property to prove that the first prediction was an accurate valuation. Indeed, at the time of the effective filing date, a user that wanted to receive an instant home improvement valuation could not without independent claim 1. Thus, claim 1 is directed to patent eligible subject matter because claim 1 is not just an improvement to technology or a technical field, but an entirely new method for instant home improvement valuations that provide a benefit to the public.”  The Examiner respectfully disagrees.
	The Examiner finds the response unpersuasive and asserts MPEP 2106.05 (a) discusses it is important to keep in mind that an improvement in the abstract idea itself (e.g. a recited fundamental economic concept) is not an improvement in technology. As such, performing instant home valuations for a user is not an improvement in computer functionality nor is it an improvement to any other technology or technical field. For example, in Trading Technologies Int’l v. IBG, 921 F.3d 1084, 1093-94, 2019 USPQ2d 

Appellant further argues “Further, the above-noted additional elements of claim 1 clearly limit any identifiable abstract idea in claim 1 to a specific, practical implementation of practicing the abstract idea. Therefore, contrary to the Examiner’s assertions, claim 1 is not just an improvement in technology or a technical field, but new technology, and the above-noted additional elements impose meaningful limits on practicing any identifiable abstract idea in claim 1. Additionally, as explained above, independent claim 1 satisfies at least prong two of Step 2A of the Alice/Mayo test under the 2019 PEG for at least the reasons provided above with respect to claim 1. Independent claims 9-11 recite features that are similar to the features of claim 1. Therefore, claims 9-11 also satisfy at least prong two of Step 2A of the Alice/Mayo test under the 2019 PEG for at least the reasons provided above with respect to claim 1. Thus, claims 1 and 9-11 are patent eligible under 35 U.S.C. § 101 because claims 1 and 9-11 integrate any identifiable abstract idea into a practical application under the The Examiner respectfully disagrees.
	The Examiner finds the response unpersuasive and asserts the specificity of the presently recited techniques is insufficient to establish patent eligibility.  The features relied on by Appellant do not comprise any additional elements, individually, or in combination that integrate the exception into a practical application. As previously explained in the final rejection pgs. 12-13 with respect to Step 2A Prong Two, the “electronic processor”, “a first graphical user interface”, “a display device”, “a second graphical user interface”, “a memory” are at best the equivalent of merely adding the words “apply it” to the judicial exception and use generic computing components  [¶ 0020, 0036] as a tool to carry out the abstract idea.  Therefore, claims 9-11 that recite similar subject matter found ineligible in claim 1 are held rejected for the same reasons. 

Appellant further argues “The Examiner’s assertion of “Option 2” regarding the “generating” and “outputting” limitations of claim 1 appears to be intended for the third bullet point of Berkheimer. However, the court decisions in Symantec, TLI, and OIP Techs court decisions do not address the “generating” and “outputting” limitations of claim 1 when viewing claim 1 as a whole. While Symantec, TLI, and OIP Techs may find “receiving or transmitting data” to be “well-understood, routine, and conventional functions,” these court cases provide no evidence that the “generating” and “outputting” limitations of claim 1, when viewing claim 1 as a whole, are “well-understood, routine, and conventional functions,” especially in view of the other features recited in claim 1.”  The Examiner respectfully disagrees.
	The Examiner maintains that the additional limitations are well-understood, routine, and conventional under the Guidance. As previously explained, Appellant argues the Examiner failed to provide sufficient evidence. The Berkheimer Memo provides that the Examiner may support a finding that an additional element or combination of elements may be supported by “a citation to one or more of the court decisions discussed in MPEP 2106.05 (d)(ll) as noting well-understood, routine, conventional nature of the additional elements. This section of the MPEP notes “receiving or transmitting data over a network” have been recognized by courts as being well-understood, routine, and conventional. The Examiner references the OIP court decision from MPEP 2106.05 (d)(ll), which indicated presenting offers and gathering statistics are processes that are well understood, routine, and conventional data gathering/outputting activities that do not make the claims patent eligible. Contrary to Appellant’s remarks, the previous final rejection. As such, the Examiner’s analysis in Step 2B was sufficient and the Examiner concludes that the additional elements in the claims do not supply an inventive concept. 


Appellant further argues “In fact, as explained above, paragraph [0006] of Appellant’s corresponding U.S. Patent Publication No. 2013/0151422 provides evidence that no instant home improvement valuations (i.e., claim 1) existed at the time of the effective The fact that instant home improvement valuations did not exist at the time of the effective filing date means that claim 1 when viewed as a whole cannot be “well-understood, routine, and conventional” at the time of the effective filing date because claim 1 is entirely new, which is inherently not well-understood, routine, and conventional. Therefore, the Examiner has not sufficiently supported the rejection of claim 1 under 35 U.S.C. § 101 in writing with the required objective evidence or with the required affidavit under 37 C.F.R. § 1.104(d)(2).”  The Examiner respectfully disagrees.
As previously explained, MPEP 2106.05 (I) indicates as made clear by the courts, the "‘novelty’ of any element or steps in a process, or even of the process itself, is of no relevance in determining whether the subject matter of a claim falls within the § 101  categories of possibly patentable subject matter." Intellectual Ventures I v. Symantec Corp., 838 F.3d 1307, 1315, 120 USPQ2d 1353, 1358 (Fed. Cir. 2016) (quoting Diamond v. Diehr, 450 U.S. at 188–89, 209 USPQ at 9). See also Synopsys, Inc. v. Mentor Graphics Corp., 839 F.3d 1138, 1151, 120 USPQ2d 1473, 1483 (Fed. Cir. 2016) ("a claim for a new abstract idea is still an abstract idea. The search for a § 101 inventive concept is thus distinct from demonstrating § 102 novelty."). In addition, the search for an inventive concept is different from an obviousness analysis under 35 U.S.C. 103. See, e.g., BASCOM Global Internet v. AT&T Mobility LLC, 827 F.3d 1341, 1350, 119 USPQ2d 1236, 1242 (Fed. Cir. 2016) ("The inventive concept inquiry requires more than recognizing that each claim element, by itself, was known in the art. . . . [A]n inventive concept can be found in the non-conventional and non-generic arrangement of known, conventional pieces."). Specifically, lack of novelty under 35 

Appellant further argues “Appellant disagrees. Contrary to the Examiner’s assertions, the Examiner has not yet met the Examiner’s burden set forth in the Berkheimer Memorandum. As explained above, option 2 of the Berkheimer Memorandum is “[a] citation to a statement made by Applicant during prosecution that demonstrates the well-understood, routine, conventional nature of the additional element(s).” The Examiner has not provided any evidence of a statement by Appellant during prosecution that demonstrates the well-understood, routine, conventional nature of the “generating” and “outputting” limitations of claim 1. Therefore, the Examiner’s assertion of “well-understood, routine, and conventional” is clearly not supported using option 2 of the Berkheimer Memorandum.  Additionally, as explained above, Appellant assumes the Examiner is intending to refer to option 3 of the Berkheimer Memorandum, which is “[a] citation to one or more of the court decisions discussed in MPEP § 2106.05(d)(II) that indicate the well-understood, routine, conventional nature of the additional element(s).” However, none of the cases cited by the Examiner (including Symantec, TLI, and OIP Techs) or discussed in MPEP § 2106.05(d)(II) indicate the well-understood, routine, conventional nature of the “generating” and “outputting” limitations of claim 1, when The Examiner respectfully disagrees.
	The Examiner finds the response unpersuasive and asserts MPEP 2106.05 (d)(I) indicates appropriate forms of support include one or more of the following: (a) A citation to an express statement in the specification or to a statement made by an applicant during prosecution that demonstrates the well-understood, routine, conventional nature of the additional element(s); (b) A citation to one or more of the court decisions discussed in Subsection II below as noting the well-understood, routine, conventional nature of the additional element(s); (c) A citation to a publication that demonstrates the well-understood, routine, conventional nature of the additional element(s); and (d) A statement that the examiner is taking official notice of the well-understood, routine, conventional nature of the additional element(s). 
The previous rejection references court decisions from MPEP 2106.05(d)(ii), including citing OIP technologies in support of the rejection. Appellant’s remarks only cites to one of the appropriate forms for support which does not change the analysis made by the Examiner. As such, the analysis in Step 2B was sufficient because the Appellant does not identify any error in the Examiner’s determination under Step 2B of 

Appellant further argues “The Examiner failed to look at the claim as whole to evaluate whether the judicial exception is integrated into a practical application. Each of the dependent claims, i.e., each of claims 3, 6, and 12-28 further defines the improvement in the other technology or technical field as described above with respect to section A(ii) of this Brief. Thus, claims 3, 6, and 12-28 are not directed to an abstract idea because claims 3, 6, and 12-28 further integrate any identifiable abstract idea into a practical application under the 2019 PEG in view of the remarks provided in section A(ii) of this Brief. The Examiner also failed to explain why each specific limitation recited in the respective dependent claims fall within one of the enumerated groupings of abstract ideas. As discussed above in section A(i), the Examiner must provide explanations why each specific limitation of each dependent claim is not patent eligible, and the explanations must be clear and specific with respect to the Examiner’s legal conclusion of patent ineligibility. Simply asserting “[t]he dependent claims recite subject matter that further describes the judicial exception and additional limitations that further describe the computer components which are no more than mere instructions to apply the exception using a generic computer components” and “these additional elements do not provide an inventive concept or integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea” does not establish the necessary prima facie case under 35 U.S.C. § 101 because The Examiner respectfully disagrees.
	The Examiner finds the response unpersuasive and maintains the dependent claims are being held ineligible for the same reasons as discussed with respect to independent claim 1. The dependent claims merely add limitations that further describe the data and/or mathematical operations performed in conjunction with the abstract idea without adding features that integrate the abstract idea into a practical application or supply an inventive concept. At best, Appellant merely states in a conclusory manner that the dependent claims provide an improvement in technology or other technical field, which does not identify or explain what the improvement in technology or technical field actually is. The use of generic computer components using generic steps to implement an abstract idea has repeatedly been found to not make an abstract idea patent eligible. In sum, none of the dependent claims are directed to a specific improvement to the way computers operate. For these reasons, the rejections under 35 USC 101 are maintained.
	

For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
/EHRIN L PRATT/Examiner, Art Unit 3629                                                                                                                                                                                                        
Conferees:
/LYNDA JASMIN/Supervisory Patent Examiner, Art Unit 3629      

                                                                                                                                                                                                        

                                                                                                                                                                                                  
Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.